Filed 10/13/17
                 CERTIFIED FOR PUBLICATION



       IN THE COURT OF APPEAL OF THE STATE OF
                     CALIFORNIA

                 SECOND APPELLATE DISTRICT

                       DIVISION ONE


Estate of BETTY LOU                   B272085
O’CONNOR, Deceased.
________________________________      (Los Angeles County
                                      Super. Ct. No. BP142284)
KELLI ANNE PARILLE,

       Petitioner and Respondent,

       v.

THOMAS WILLIAM O’CONNOR,

       Objector and Appellant.


     APPEAL from an order of the Superior Court of Los
Angeles County, David J. Cowan, Judge. Affirmed.
     Sohaila Sagheb for Objector and Appellant.
     Bryan Cave, Edward M. Rosenfeld, Timothy L. Hayes
and Aaron B. Ginsburg for Petitioner and Respondent.
      In the last years of her mother’s life, daughter Kelli
Anne Parille visited on a near daily basis, scheduling her
mother’s caregiving and hospital transportation. She also
assisted with various business affairs, including opening a
joint bank account with her mother. The issue on appeal is
one courts have long grappled with—when an elderly person
with a joint bank account dies, do the funds belong to the
decedent’s estate or do they belong to the additional signer
as a co-owner of the account? Under California law, “[s]ums
remaining on deposit at the death of a party to a joint
account belong to the surviving party . . . as against the
estate of the decedent unless there is clear and convincing
evidence of a different intent.” The trial court held that
because there was no clear and conclusive evidence of a
contrary intent, the accounts passed as a matter of law to
Kelli upon her mother’s death. Because the trial court’s
finding is supported by substantial evidence, we affirm.
                       BACKGROUND
      On June 27, 1990, William and Betty Lou O’Connor
created the O’Connor Family Trust (OFT). The OFT was
amended in 1992. William and Betty had three children—
Thomas Williams (Tom), Kelli Anne Parille (Kelli) and
William Kevin (Chip)—who were equal residual beneficiaries
of the OFT if they survived the surviving spouse. William
died in 1994. Chip died in 2004.1 On August 1, 2006, Betty


     1 Although this date is not in the record on appeal, it is
also not in dispute.




                               2
created the Betty Lou O’Connor Trust (BLOT). Tom, Kelli,
and Chip’s two children are equal residual beneficiaries of
the BLOT.
      Betty died in 2012. Until her death, Betty remained
Trustee of the OFT and BLOT. Upon Betty’s death, Annette
Gomez became the Successor Trustee of the OFT and John
Weitkamp became the Successor Trustee of the BLOT.
Weitkamp was also the Executor of Betty’s estate. Gomez
signed and prepared Betty’s federal estate tax return using
IRS form 706, while Weitkamp signed and filed the form
706. When Gomez became Successor Trustee of the OFT,
she asked Kelli to disclose all the accounts belonging to
Betty. According to Gomez, Kelli told her that Betty’s estate
included two Wells Fargo accounts—accounts that had been
opened in October 2008 and contained approximately
$477,218 at the time of Betty’s death.2
      Tom contends that the Wells Fargo accounts are BLOT
assets. According to Kelli, however, the accounts do not
belong to the BLOT. Instead, they were Betty and Kelli’s
joint accounts while Betty was alive and now belonged
entirely to Kelli as the joint owner with right of survivorship.
The sole issue on appeal is whether Betty intended to create
joint accounts with the right of survivorship in favor of Kelli
when she opened the accounts, thus exempting the asset
from the BLOT.


     2As discussed below, Kelli denies she disavowed her
ownership interest in the Wells Fargo accounts.




                               3
       Kelli saw her mother Betty five to six times a week
during the last several years of Betty’s life. She organized
Betty’s life, scheduling Betty’s caregiving and hospital
transportation. Betty opened the Wells Fargo accounts
while Kelli was assisting Betty with various business affairs.
According to Kelli, Betty asked Kelli to meet her at the bank
to open the accounts and “put my name on it with her.” Kelli
testified she signed the signature card with Betty and Betty
indicated the money in the accounts was for Kelli’s use.
Kelli maintained she had “complete access” to the two
accounts. Although Wells Fargo could not find a signed
signature card for the accounts, it did find an unsigned
consumer account application and legal name change
request for the accounts.3 The consumer account application
expressly listed Betty the primary joint owner of the
accounts and Kelli the secondary joint owner. Kelli later
submitted a declaration stating that she had signed, and had
witnessed Betty signing, the consumer account application.
       The trial court ultimately declined to find that Betty
and Kelli had signed signature cards when opening the
Wells Fargo accounts. Nevertheless, the court did find that
the accounts were joint accounts and that, upon Betty’s



     3  According to Wells Fargo, the opening of the accounts
indicated that Betty and Kelli’s signatures must have been
collected at one point in time. The legal name change
request simply corrected the spelling of Betty’s last name
from “O’Conner” to “O’Connor”




                              4
death, the funds in the accounts were owned by Kelli.4 In
short, the court determined, “[t]here being no clear and
conclusive evidence of a contrary intent, on the death of
Betty Lou O’Connor said accounts passed as a matter of law
to Kelli [O’Connor] Parille.”
      According to Tom, the trial court erred in granting
Kelli’s petition seeking ownership of the accounts because:
(1) there are no executed documents reflecting Betty’s intent
to create joint accounts with the right of survivorship in
favor of Kelli and a joint account cannot be created orally;
and (2) none of the unsigned documents produced by Wells
Fargo indicate the creation of a joint account with the right
of survivorship.
                  STANDARD OF REVIEW
      We review questions of law de novo. (County of Yolo v.
Los Rios Community College Dist. (1992) 5 Cal.App.4th 1242,
1248.) However, “[w]hen the trial court has resolved a

     4  The trial court initially ordered that the funds be
deposited in an interest-bearing, federally insured blocked
account. The order was interlineated to state: “Nothing
herein is intended as a determination of the rightful
ownership of the funds.” The trial court subsequently
entered a stipulated order releasing the funds from the
blocked account to BLOT Trustee, John Weitkamp with
directions to distribute under the terms of the BLOT (1/3 to
Kelli, 1/3 to Tom and 1/3 to Chip’s two children). The order
provided that “nothing in this Order shall
prevent . . . Kelli . . . from bringing a Petition seeking full
ownership of the . . . funds.”




                               5
disputed factual issue, the appellate courts review the ruling
according to the substantial evidence rule. If the trial court’s
resolution of the factual issue is supported by substantial
evidence, it must be affirmed.” (Winograd v. American
Broadcasting Co. (1998) 68 Cal.App.4th 624, 632.)
      In applying the substantial evidence standard of
review, “ ‘the power of an appellate court begins and ends
with a determination as to whether there is any substantial
evidence, contradicted or uncontradicted,’ to support the
findings below. [Citation.] We must therefore review the
evidence in the light most favorable to the prevailing party,
giving it the benefit of every reasonable inference and
resolving all conflicts in its favor in accordance with the
standard of review so long adhered to by this court.” (Jessup
Farms v. Baldwin (1983) 33 Cal.3d 639, 660.)
      “ ‘Substantial evidence’ is evidence of ponderable legal
significance, evidence that is reasonable, credible and of
solid value. [Citations.] ‘Substantial evidence . . . is not
synonymous with “any” evidence.’ . . . [Citations.] The focus
is on the quality, rather than the quantity, of the evidence.”
(Roddenberry v. Roddenberry (1996) 44 Cal.App.4th 634,
651.) “It is not our task to weigh conflicts and disputes in
the evidence; that is the province of the trier of fact.”
(Howard v. Owens Corning (1999) 72 Cal.App.4th 621, 630.)
Consequently, we do not evaluate the credibility of the
witnesses. (Lenk v. Total–Western, Inc. (2001) 89
Cal.App.4th 959, 968.) Rather, “we defer to the trier of fact
on issues of credibility.” (Ibid.)




                               6
      “Even in cases where the evidence is undisputed or
uncontradicted, if two or more different inferences can
reasonably be drawn from the evidence this court is without
power to substitute its own inferences or deductions for
those of the trier of fact, which must resolve such conflicting
inferences in the absence of a rule of law specifying the
inference to be drawn.” (Howard v. Owens Corning, supra,
72 Cal.App.4th at p. 631.)
      The substantial evidence standard applies to both
express and implied findings of fact made by the superior
court in its statement of decision rendered after a nonjury
trial. (See Michael U. v. Jamie B. (1985) 39 Cal.3d 787, 792–
793 [implied findings].) The doctrine of implied findings
provides that a “party must state any objection to the
statement in order to avoid an implied finding on appeal in
favor of the prevailing party . . . [I]f a party does not bring
such deficiencies to the trial court’s attention, that party
waives the right to claim on appeal that the statement was
deficient . . . and hence the appellate court will imply
findings to support the judgment.” (In re Marriage of
Arceneaux (1990) 51 Cal.3d 1130, 1133–1134, fn. omitted.)
      Alternatively stated, the doctrine (1) directs the
appellate court to presume that the trial court made all
factual findings necessary to support the judgment as long
as substantial evidence supports those findings and
(2) applies unless the omissions and ambiguities in the
statement of decision are brought to the attention of the
superior court in a timely manner. (In re Marriage of




                              7
Arceneaux, supra, 51 Cal.3d at pp. 1133–1134; see Eisenberg
et al., Cal. Practice Guide: Civil Appeals and Writs (The
Rutter Group 2016) ¶ 8:57, p. 8–28.)
                         DISCUSSION
I.     Applicable Statutes
       The first law in California concerning joint tenancy
assets was Civil Code section 683, which was enacted in
1872 and read as follows: “ ‘A joint interest is one owned by
several persons in equal shares, by a title created by a single
will or transfer, when expressly declared in the will or
transfer to be a joint tenancy, or when granted or devised to
executors or trustees as joint tenants.’ ” (Denigan v. San
Francisco Sav. Union (1899) 127 Cal. 142, 149.) Initially,
Civil Code section 683 was applied to cases concerning bank
accounts, real property, and other types of personal property.
(See Denigan, at p. 142 [bank account]; Estate of Harris
(1915) 169 Cal. 725 [bank account, stock certificates,
promissory note], Siberell v. Siberell (1932) 214 Cal. 767
[real property].) In 1935, section 683 was amended by
adding the following sentence: “A joint tenancy in personal
property may be created by a written transfer, instrument or
agreement.” Before the 1935 amendment, joint tenancies in
personal property could be created by both oral and written
agreements. After the 1935 amendment, joint tenancies
could be created only by a writing. (California Trust Co. v.
Bennett (1949) 33 Cal.2d 694. 696–697.) Up until July 1,
1990, section 683 was the sole statutory authority governing




                              8
the character and ownership of funds on deposit in joint
tenancy bank accounts.5
      In 1990, however, the California Multiple-Party
Accounts Law (CAMPAL), Probate Code section 5100 et seq.,
became the governing statute for such accounts. (Lee v.
Yang (2003) 111 Cal.App.4th 481, 489.) Under CAMPAL,
multiple party accounts include joint accounts. (Prob. Code,
§ 5132, subd. (a).) “ ‘Joint account’ means an account
payable on request to one or more of two or more parties
whether or not mention is made of any right of
survivorship.” (Prob. Code, § 5130.) Checking accounts,
savings accounts, and certificates of deposit all come within
the CAMPAL definition of “account.”6 (Prob. Code, § 5122,

     5  Nevertheless, in the decades following the enactment
of section 683, application of the statute to joint tenancy
bank accounts had been undercut by cases holding that no
writing was required, and that parol evidence was allowed to
show the intent of the parties and the realities of ownership
of the account. (See Estate of Brasz (1962) 200 Cal.App.2d
691, 697–698; Manti v. Gunari (1970) 5 Cal.App.3d 442,
453.)
     6 Concomitantly, Civil Code section 683 was amended
to provide that the statute did not apply to joint accounts
under CAMPAL. (Civ. Code, § 683, subd. (b).) In other
words, application of section 683 to CAMPAL accounts was
now specifically prohibited. Subsequent cases have
confirmed the application of CAMPAL to the exclusion of
section 683. (See, e.g., Estate of Castiglioni (1995) 40
Cal.App.4th 367, 383–384.) Indeed, since 1990, no reported
cases have applied section 683 to bank accounts. Thus,



                              9
subd. (a).) “Words in substantially the following form in a
signature card, passbook, contract, or instrument evidencing
an account, or words to the same effect,” can create a joint
account if “executed before, on, or after July 1, 1990”—“This
account or certificate is owned by the named parties. Upon
the death of any of them, ownership passes to the
survivor(s).” (Prob. Code, § 5203, subd. (a).)
       However, use of the form language is not necessary to
create a joint account under CAMPAL. “If the contract of
deposit creates substantially the same relationship between
the parties as an account created using the form language
provided in this section, this part applies to the same extent
as if the form language had been used.” (Prob. Code, § 5203,
subd. (b).) Notably, “an account payable on request to one or
more of two or more parties is treated as a joint account
under this part even though no mention is made of any right
of survivorship unless the terms of the account or deposit
agreement otherwise provide.” (Cal. Law Revision Com.
com., Deering’s Ann. Prob. Code (2004 ed.) foll. § 5302,
p. 624, italics added.)7
       Finally, survivorship interests in multiple-party
accounts are governed by section 5302, which reads in

Tom’s reliance on, and repeated citations to, this particular
statute is misleading and inapposite.
     7 The California Law Revision Commission’s official
comments are entitled to substantial weight when
interpreting a statute. (See HLC Properties, Ltd. v. Superior
Court (2005) 35 Cal.4th 54, 62.)




                              10
relevant part: “[s]ums remaining on deposit at the death of
a party to a joint account belong to the surviving party . . . as
against the estate of the decedent unless there is clear and
convincing evidence of a different intent.” (Prob. Code,
§ 5302, subd. (a).) No writing is required to create this right.
“The right under this part of a surviving party to a joint
account . . . to the sums on deposit on the death of a party to
a multiple-party account shall not be denied, abridged, or
affected because such right has not been created by a writing
executed in accordance with the laws of this state
prescribing the requirements to effect a valid testamentary
disposition of property.” (Prob. Code, § 5304.) Furthermore,
section 5302, subdivision (a), “creates a right of survivorship
in a joint account whether or not the account is described as
a ‘joint tenancy’ or mentions any right of survivorship.” (Cal.
Law Revision Com. com., Deering’s Ann. Prob. Code
(2004 ed.) foll. § 5302, p. 624, italics added.) As noted above,
the right of survivorship created by subdivision (a) may be
rebutted only by clear and convincing evidence of a different
intent.8 (Ibid.)




     8  “This strengthen[ed] survivorship rights, since under
prior law the presumption of survivorship arising from the
joint tenancy form of the account could be overcome by only
a preponderance of the evidence.” (Cal. Law Revision Com.
com., Deering’s Ann. Prob. Code (2004 ed.) foll. § 5302,
p. 624, italics added.)




                               11
II.    Substantial Evidence Supports the Trial Court
       The issue on appeal is one courts have long grappled
with—when an elderly person with a joint bank account
dies, do the funds belong to the decedent’s estate or do they
belong to the additional signer as a co-owner of the account?
In hundreds of reported cases, courts have been required to
determine a bank depositor’s intent at the time the depositor
opened the joint account or added an additional signer to an
already-existing account. (See Ann., Deposit of Fund
Belonging to Depositor in Bank Account in Name of Himself
and Another (1994) 149 A.L.R. 879, 880–881.)
       In such cases, “[t]he heirs or beneficiaries contend that
the bank account belongs to them because the decedent only
wanted someone to be available to sign in emergencies and
did not intend the additional signer to receive the account at
death. These parties urge the court to ignore the express or
implied survivorship feature of the bank account and
distribute the funds according to the decedent’s will or trust,
or according to state intestacy statutes. On the other hand,
the additional signer claims ownership as surviving joint
tenant. Because the funds automatically belong to the
survivor under the rules of joint tenancy, no funds from the
account exist to pass to the decedent’s estate.” (Gregory
Eddington, Survivorship Rights in Joint Bank Accounts: A
Misbegotten Presumption of Intent, 15 Marquette Elder’s
Advisor 175, 176 (2014) (hereinafter Surviorship Rights).)
       “The most common rule is that funds remaining in a
‘joint account’ belong to the survivor, absent clear and




                              12
convincing evidence of the deceased depositor’s contrary
intent.” (Surviorship Rights, supra, 15 Marquette Elder’s
Advisor at p. 195.) As discussed above, California follows
this rule. (Id. at p. 195, fn. 81.) However, as commentators
have noted, “Presuming that the depositor intends
survivorship rights ignores the plausible alternative reasons
for opening the account.” (Id. at p. 196.) “This presumption
of survivorship rights is inconsistent with the analogy to
wills formalities because the bank account formalities are
not convincing indications of intent to transmit property at
death.” (Id. at pp. 196–197.) Nevertheless, “[a]s in other
types of cases requiring clear and convincing evidence, the
presumption is difficult to overcome.” (Id. at p. 197.)
      Here, the trial court found that the presumption of
survivorship rights had not been overcome. Given that there
was no clear and conclusive evidence of a contrary intent,
the court held that the accounts had passed as a matter of
law to Kelli upon Betty’s death. The trial court’s finding is
supported by substantial evidence. As noted above, Betty
opened the Wells Fargo accounts while Kelli assisted Betty
with various business affairs. Betty indicated to Kelli that
the money in the two accounts was for Kelli’s use and Kelli
had complete access to the accounts. Wells Fargo confirmed
that both Betty and Kelli had “withdrawal rights” on the
accounts. The consumer account application listed Betty as
the primary joint owner of the accounts and Kelli as the
secondary joint owner. Kelli said she had signed, and had
witnessed Betty signing, the consumer account application.




                             13
A Wells Fargo officer authenticated the unsigned copy of the
application.
      On appeal, Tom points to contradictory statements
made by Kelli regarding ownership of the accounts,
specifically pointing to comments Kelli allegedly made
during preparation of IRS form 706. Form 706, the “Federal
Estate Tax Return,” specifically asks whether the decedent
owned any property as a joint tenant with the right of
survivorship at the time of death. The form 706 that
Annette Gomez prepared after Betty’s death answered this
question in the negative. Later in the form 706, Gomez
stated that Kelli “did not claim any share of ownership” of
the two Wells Fargo accounts. Kelli disputes this portion of
the chronology. According to Kelli, Gomez had asked Kelli
for permission to access the accounts for tax purposes after
Betty died. Kelli told Gomez at that time: “You know, these
accounts are mine. I’m going to give you limited access to
this to do what you need to do.” Gomez said she understood.
Kelli later changed the account passwords so that Gomez
could no longer access the accounts.9

     9  Betty and Kelli also jointly held two Bank of the West
accounts. According to the form 706, Kelli “did not claim any
share of ownership” of these accounts either. Kelli later
testified this statement was accurate, unlike her purported
disclaimer of the Wells Fargo accounts. According to Kelli,
the Bank of the West accounts consisted entirely of “business
funds” and was “not [her] money.” Conversely, the Wells
Fargo accounts were for Betty’s and Kelli’s use and “were
never used for business purposes.” Thus, according to Kelli,



                             14
      In short, Tom claims that Kelli had no expectation of
receiving the money in the Wells Fargo accounts—and thus
disclaimed any ownership interest in the accounts when
Gomez prepared the form 706—until Wells Fargo told Kelli
(after the form had been mailed) that the funds belonged to
her. It was then that Kelli changed the passwords on the
accounts. In other words, Betty never told Kelli that the
money belonged to her—only Wells Fargo did so after Betty’s
death. As noted above, Kelli contends that she informed
Gomez the accounts belonged to her before the form 706 was
prepared. Furthermore, Gomez herself later downplayed
Kelli’s alleged verbal disclaimer, stating it “was not a
relinquishment of [Kelli’s] rights to the account because she
did not disclaim the account in writing within nine months
of [Betty’s] death, or deliver a written disclaimer to the
bank.”10 Indeed, Gomez subsequently contacted Wells Fargo


Betty did not intend that Kelli have survivorship rights in
the Bank of the West accounts. Consequently, Kelli sent
Weitkamp, the BLOT Trustee, the proceeds of the
accounts—approximately $267,000.
     10 Gomez cited Probate Code sections 278, 279 and 280
in support of this determination. Section 278 provides that a
disclaimer must be in writing and signed by the disclaimant.
It must also identify the creator of the interest, describe the
interest to be disclaimed, and state the disclaimer and the
extent of the disclaimer. Section 279 provides that a
disclaimer must be filed “within a reasonable time after the
person able to disclaim acquires knowledge of the interest.”
(Prob. Code, § 279, subd. (a).) With respect to an interest



                              15
and confirmed that the two accounts were held in joint
tenancy and that, upon Betty’s death, the accounts
“automatically belonged solely” to Kelli.
      Moreover, it is not our role to reweigh the evidence
proffered during this particular factual dispute or evaluate
the credibility of the witnesses. That is the province of the
trier of fact. (Howard v. Owens Corning, supra, 72
Cal.App.4th at pp. 630–631.) In addition, we note that even
if Betty did not expressly inform Kelli that the accounts
would belong to Kelli after Betty’s death, this would not
change the legal analysis. Under California law, the
presumption is that “[s]ums remaining on deposit at the
death of a party to a joint account belong to the surviving

created by surviving the death of another joint tenant, “a
disclaimer is conclusively presumed to have been filed within
a reasonable time if it is filed within nine months after the
death of the creator of the interest or within nine months
after the interest becomes indefeasibly vested, whichever
occurs later.” (Prob. Code, § 279, subd. (b), (b)(6).) Section
280 provides that a disclaimer must be filed with any of the
following: “(1) The superior court in the county where the
decedent’s estate is administered or, if there is no
administration of the decedent’s estate, the superior court in
any county where administration of the decedent’s estate
would be proper. [¶] (2) The trustee, personal
representative, other fiduciary, or person responsible for
distributing the interest to the beneficiary. [¶] (3) Any other
person having custody or possession of or legal title to the
interest. [or] [¶] (4) The creator of the interest.” (Prob.
Code, § 280, subd. (a)(1)-(4).)




                              16
party . . . as against the estate of the decedent.” (Prob. Code,
§ 5302, subd. (a).) In order to rebut the presumption, Tom
had to present clear and convincing evidence of a different
intent. (Ibid.) As the trial court determined, Betty’s
purported silence on the matter did not satisfy this exacting
standard.11
III. Other Issues on Appeal
     A.      Admission of Unsigned Documents
     Tom also contends the trial court abused its discretion
and committed reversible error by admitting the consumer
account application and legal name change request into
evidence. Specifically, Tom claims that the unsigned
documents were not properly authenticated, were without
foundation, and were hearsay.12 “ ‘An abuse of discretion

     11  Indeed, “clear and convincing” evidence requires a
finding of high probability. This standard is not new. More
than 100 years ago, we described such a test as requiring
that the evidence be “ ‘so clear as to leave no substantial
doubt’; ‘sufficiently strong to command the unhesitating
assent of every reasonable mind.’ ” (Sheehan v. Sullivan
(1899) 126 Cal. 189, 193.) Tom’s declaration that Betty
commonly titled accounts in her children’s names as a
matter of convenience, rather than a method of passing
ownership, was either not credited by the trial court at all or
was insufficient to rebut the presumption of ownership.
Once again, we defer to the trier of fact on issues of
credibility. (Lenk v. Total–Western, Inc., supra, 89
Cal.App.4th at p. 968.)
     12 Tom also contends that the documents “failed to
contain any information from which it would be gleaned that



                              17
occurs “where, considering all the relevant circumstances,
the court has exceeded the bounds of reason or it can fairly
be said that no judge would reasonably make the same order
under the same circumstances.’ ” (In re Marriage of Bower
(2002) 96 Cal.App.4th 893, 898–899.) We presume that the
trial court order is correct, and imply findings that are
necessary to support the judgment. (Bravo v. Ismaj (2002)
99 Cal.App.4th 211, 219.)
       Tom’s hearsay claim is without merit. Under the
business record exception to the hearsay rule, “[e]vidence of
a writing made as a record of an act, condition, or event is
not made inadmissible by the . . . rule when offered to prove
the act, condition, or event if: [¶] (a) The writing was made
in the regular course of a business; [¶] (b) The writing was
made at or near the time of the act, condition, or event; [¶]
(c) The custodian or other qualified witness testifies to its
identity and the mode of its preparation; [and] [¶] (d) the
sources of information and method and time of preparation
were such as to indicate its trustworthiness.” (Evid. Code,
§ 1271, subd. (a)-(d).)

Betty intended to create joint accounts with the right of
survivorship in favor of Kelli.” However, as discussed above,
the very fact that these were joint accounts created the
presumption of this right under California law. (Prob. Code,
§ 5302, subd. (a).) Indeed, Probate Code section 5302,
subdivision (a), creates a right of survivorship in a joint
account whether or not the account mentions any right of
survivorship. (Prob. Code, § 5302, Cal. Law Revision Com.
com.)




                             18
      A trial court has wide discretion in determining
whether a qualified witness possesses sufficient personal
knowledge of the identity and mode of preparation of
documents for purposes of the business records exception.
(Aguimatang v. California State Lottery (1991) 234
Cal.App.3d 769, 797 & fn. 28.) Indeed, “any ‘qualified
witness’ who is knowledgeable about the documents may lay
the foundation for introduction of business records—the
witness need not be the custodian or the person who created
the record.” (Jazayeri v. Mao (2009) 174 Cal.App.4th 301,
324.) Thus, a qualified witness need not be the custodian,
the person who created the record, or one with personal
knowledge in order for a business record to be admissible
under the hearsay exception. (See id. at p. 322; 1 Witkin,
Cal. Evidence (5th ed. 2012) Hearsay, § 243, p. 1108.)
      Furthermore, “bank statements prepared in the
regular course of banking business and in accordance with
banking regulations are in a different category than the
ordinary business and financial records of a private
enterprise.” (People v. Dorsey (1974) 43 Cal.App.3d 953,
960.) Consequently, even if mistakes are made in the entries
on bank statements, “such matters may be developed on
cross-examination and should not affect the admissibility of
the statement itself.” (Id. at p. 961.)
      Here, Wells Fargo Assistant Branch Manager Gabriel
Vallarta testified that the bank had pulled the records on the
two accounts and that although it could not locate a signed
signature card, it was Wells Fargo’s practice to collect




                             19
signatures before an account could be opened. Furthermore,
Vallarta noted, “[t]here are situations in which we can make
an exception to open the account as long as we do collect
those signatures at a future date.” In this instance, the
opening of Betty and Kelli’s joint account indicated that “the
signatures had to have been collected at one point in time.”
In addition, Kelli stated she and Betty both signed the
consumer account application, a document that was dated
October 1, 2008—five years before Betty’s death.13 Given
this quantum of evidence, we cannot say that the trial court
“exceeded the bounds of reason” in admitting the documents
into evidence or that “no judge would reasonably make the
same order under the same circumstances.” (See In re
Marriage of Bower, supra, 96 Cal.App.4th at pp. 898–899.)



     13  We also note that even if the application was missing
in its entirety, “[t]he content of a writing may be proved by
otherwise admissible secondary evidence.” (Evid. Code,
§ 1521, subd. (a).) Indeed, oral testimony regarding the
content of a writing is admissible “if the proponent does not
have possession or control of a copy of the writing and the
original is lost or has been destroyed without fraudulent
intent on the part of the proponent of the evidence.” (Evid.
Code, § 1523, subd. (b).) To that end, courts have admitted a
standard form of the lost document. (See Kenniff v.
Caulfield (1903) 140 Cal. 34 [blank form used in drafting lost
deed]; see also Rogers v. Prudential Ins. Co. (1990) 218
Cal.App.3d 1132, 1137 [lost or destroyed document may be
shown by an unsigned copy or oral evidence].)




                              20
      B.    Creation of Joint Accounts
      Probate Code section 5203, subdivision (a), requires an
executed writing. As noted by Tom, subdivision (b) of the
statute does not abrogate this requirement, but rather
permits a contract of deposit to be substituted for the other
types of writing identified in subdivision (a) which can be
used to create a joint account with the right of survivorship.
Given that the trial court expressly found that the accounts
were joint accounts, which belonged to Kelli upon Betty’s
death, the trial court must have impliedly found that Betty
and Kelli signed the consumer account application. Tom did
not object to this portion of the trial court’s ruling. Thus,
Tom cannot appeal these particular findings here. (See In re
Marriage of Arceneaux, supra, 51 Cal.3d at p. 1138.)
      Tom next contends that even if the consumer account
application had been signed, Kelli would not have been
entitled to the accounts’ funds because a joint account held
by multiple parties is presumed to be a tenancy in common
rather than a joint account with the right of survivorship.
As discussed in detail above, this is not the law in California.
Therefore, Betty did not need to explicitly designate the joint
accounts as joint accounts with the right of survivorship in
order for Kelli to receive this right. (See Prob. Code, §§ 5203,
subd. (b), 5302, subd. (a).)
      As noted above, the consumer account application
listed Betty as the primary joint owner and Kelli as the




                              21
secondary joint owner of the accounts.14 Betty indicated the
money in the accounts was for Kelli’s use and Kelli had
“complete access” to the two accounts. Wells Fargo
confirmed that both Betty and Kelli had “withdrawal rights”
on the accounts. Because the consumer account application
created substantially the same relationship between the
parties as an account created using the form language,
section 5203 applies to the same extent as if the form
language had been used. (See Prob. Code, § 5203, subd. (b).)
      C.     Betty’s Course of Conduct
      Tom contends that had Betty wanted to make a devise
to Kelli, it would not have been through “vague documents
created by the bank.” Rather, Betty, as a sophisticated
businessperson, would have made a specific devise through
the BLOT, as she did for other beneficiaries. Furthermore,
Tom claims, had Betty intended to gift the funds in the
accounts to Kelli, she would have told her so, and
transferred the funds to Kelli while still alive. As the trial
court determined, “[s]uch a speculative possibility falls short
of clear and convincing evidence” of a contrary intent. (Copp
v. Paxton (1996) 45 Cal.App.4th 829, 847.)




     14  Tom claims that the consumer account application
contains “[t]he mere word ‘owner’ ”—thus creating a tenancy
in common—when the application clearly lists Betty and
Kelli as joint owners.




                              22
                       DISPOSITION
     The order is affirmed. The parties are to bear their
own costs on appeal.
     CERTIFIED FOR PUBLICATION.



                                  JOHNSON, J.

We concur:



             CHANEY, Acting P. J.



             LUI, J.




                             23